Case 9:20-mc-81924-RS Document 26 Entered on FLSD Docket 12/17/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         Civil No. 20-mc-81924-SMITH/MATTHEWMAN

  AVI SCHOTTENSTEIN, and
  EVAN SCHOTTENSTEIN,

         Petitioners,                                                                    KJZ
  vs.
                                                                              Dec 17, 2020
  WELLS FARGO BANK, N.A.,
  and ALEXIS SCHOTTENSTEIN,
                                                                                             West Palm Beach
        Respondents.
  ____________________________________/

    ORDER DENYING PETITION TO ENFORCE ARBITRATION SUBPEONAS [DE 1]
             DUE TO LACK OF SUBJECT MATTER JURISDICTION

         THIS CAUSE is before the Court upon Petitioners, Avi Schottenstein and Evan

  Schottenstein’s (“Petitioners”) Petition to Enforce Arbitration Subpoenas (“Petition”) [DE 1]. This

  matter was referred to the undersigned by the Honorable Rodney Smith, United States District

  Judge. See DE 8. The Court held a hearing on the Petition via Zoom video teleconference on

  December 3, 2020. At the conclusion of that hearing, the Court required supplemental briefing on

  the issue of whether this Court has subject matter jurisdiction in this case. The parties have filed

  their supplemental briefs [DEs 23, 24, 25]. This matter is now ripe for review.

                                          I.      BACKGROUND

         The case currently before this Court is a proceeding to enforce arbitration subpoenas

  (summonses) arising under Section 7 of the Federal Arbitration Act (“FAA”), 9 U.S.C. § 7. [DE

  1, p. 2]. This federal court proceeding was filed by Petitioners, who are Respondents in the pending

  arbitration proceeding, and it requests that this federal court enforce two subpoenas for witness

                                                   1
Case 9:20-mc-81924-RS Document 26 Entered on FLSD Docket 12/17/2020 Page 2 of 12



  testimony and documents at the arbitration proceeding scheduled in the near future. One subpoena

  is issued to Wells Fargo Bank, N.A., and the second subpoena is issued to Alexis Schottenstein.

  The arbitration proceeding is pending in this District and is styled Beverley B. Schottenstein,

  individually and as Co-Trustee Under the Beverly B. Schottenstein Revocable Trust U/A/D April

  5, 2011, as Amended, Claimant v. JP Morgan Securities, LLC; Evan A. Schottenstein; and Avi E.

  Schottenstein, Jointly and Severally, Respondents, FINRA Case No. 19-02053 (the “Arbitration”).

  Id.

         In the pending Arbitration, Beverley Schottenstein (“Beverley”) alleges that Petitioners,

  while employed as financial advisors at JP Morgan, made unauthorized purchases in securities in

  Claimant’s JP Morgan brokerage account. Id. at p. 3. Beverley further alleges that Petitioners

  enrolled her in electronic delivery of monthly account statements and other written

  communications without her consent. Id. She seeks damages in the Arbitration in excess of $10

  million from Petitioners and JP Morgan. Id.

         Petitioners in this federal action, who are the Respondents in the pending Arbitration, have

  denied these allegations in the Arbitration and have asserted that Beverley’s granddaughter, Alexis

  Schottenstein (“Alexis”), has stoked the controversy based on her dissatisfaction with her

  treatment in Beverley’s estate plan. [DE 1, p. 3]. Petitioners in this federal action believe that

  Alexis helped develop Beverley’s claims against JP Morgan and themselves. Id. Beverley worked

  at Wells Fargo from 2009-2013 in its Largo, Florida bank branch. Id. Wells Fargo terminated

  Alexis in 2013 allegedly due to numerous customers’ complaints that Alexis enrolled their

  respective Wells Fargo accounts in online statement delivery without the customers’ knowledge

  and/or authorization. Id. So Petitioners in this federal action issued the subpoenas to Alexis

  Schottenstein and Wells Fargo requiring them to appear at the Arbitration, testify and produce
                                               2
Case 9:20-mc-81924-RS Document 26 Entered on FLSD Docket 12/17/2020 Page 3 of 12



  documents.

         Beverley (the Claimant in the pending Arbitration) did not oppose Petitioners’ Motion for

  the Alexis Schottenstein Trial Subpoena, but Alexis did object. [DE 20, p. 4]. On or about

  September 15, 2020, a majority of the Arbitration Panel signed the trial subpoena directed to

  Alexis. Id. On or about October 8, 2020, Petitioners provided the executed trial subpoena to Alexis

  Schottenstein’s Florida counsel, and counsel advised Petitioners that Alexis would not comply

  with the Subpoena. Id.

         On or about June 24, 2020, Petitioners filed a Motion for Subpoena for the Production of

  Documents from Wells Fargo Pursuant to the FINRA Code of Arbitration Procedure. [DE 20, p.

  5]. Beverley opposed the Motion, but the Arbitration Chairperson deemed the documents

  Petitioners sought from Wells Fargo to be relevant to Petitioners’ defenses, and the Arbitration

  Chairperson executed a Subpoena for Production to Wells Fargo. Id. On or about July 29, 2020,

  Petitioners served Wells Fargo with the Wells Fargo Subpoena through its registered agent in

  Florida. Id. Shortly thereafter, Wells Fargo filed its objections. Id. Petitioners later requested that

  the Arbitration Panel execute a trial subpoena directed to the records custodian of Wells Fargo. Id.

  On or about September 23, 2020, the Arbitration Chairperson overruled the Wells Fargo

  Objections, and a majority of the Arbitration Panel executed a trial subpoena for the testimony and

  production of documents from the Wells Fargo records custodian. Id. On or about October 8, 2020,

  Petitioners provided the executed Wells Fargo Trial Subpoena to Wells Fargo’s counsel. Id. at p.

  6. Wells Fargo’s counsel advised Petitioners that Wells Fargo would not comply with the

  Subpoena. Id.

         According to the Petitioners in this federal action, the Schottenstein Trial Subpoena and

  Wells Fargo Trial Subpoena are necessary and relevant to their defenses in the Arbitration. [DE 1,
                                                3
Case 9:20-mc-81924-RS Document 26 Entered on FLSD Docket 12/17/2020 Page 4 of 12



  p. 6]. Petitioners argue that the Wells Fargo Trial Subpoena seeks limited information and pertains

  directly to Beverley’s allegations against Petitioners in the underlying Arbitration and that such

  information is both relevant and necessary for Petitioners to establish their defenses in the

  Arbitration. Id. Petitioners emphasize that the Arbitration Panel has already deemed such

  production of documents and testimony sought in the Schottenstein Trial Subpoena and Wells

  Fargo Trial Subpoena as relevant and critical. Id.

         Arbitration Final Hearing dates are scheduled for December 14-18, 2020, and January 25-

  31, 2021, via Zoom video teleconference. [DE 15, p. 2, n. 1]. Thus, the Court has treated this matter

  with urgency in an effort to resolve this federal subpoena enforcement action promptly so as not

  to unnecessarily delay the Arbitration.

                               II.     SUBJECT MATTER JURISDICTION

         The seminal issue for this federal court to decide is whether it has subject matter

  jurisdiction over this subpoena enforcement proceeding. In the Petition filed in this case,

  Petitioners make the following allegations regarding subject matter jurisdiction:

         7. This is a proceeding to enforce arbitration subpoenas (summonses) arising under
         Section 7 of the Federal Arbitration Act (“FAA”), 9 U.S.C. § 7.

         8. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
         § 1332 because the parties to the underlying arbitration are citizens of different
         states and the amount in controversy exceeds the sum or value of $75,000, exclusive
         of interest and costs.

  [DE 1, p. 2].

         At the December 3, 2020 hearing, the Court expressed its concern as to whether it has

  subject matter jurisdiction over this case. Because the issue had not been briefed by the parties, the

  Court requested and the parties agreed to complete targeted supplemental briefing. The parties

  have now submitted their briefs [DEs 23-25], and the Court has carefully considered them.
                                                 4
Case 9:20-mc-81924-RS Document 26 Entered on FLSD Docket 12/17/2020 Page 5 of 12



         “[T]his court has the obligation to inquire into subject matter jurisdiction whenever it may

  be lacking.” Managed Care Advisory Grp., LLC v. CIGNA Healthcare, Inc., 939 F.3d 1145, 1155

  (11th Cir. 2019) (quoting Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1468 (11th Cir. 1997)).

  The Federal Arbitration Act (“FAA”) does not create independent federal question jurisdiction.

  See Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 (1983) (“The

  [Federal] Arbitration Act is something of an anomaly in the field of federal-court jurisdiction. It

  creates a body of federal substantive law establishing and regulating the duty to honor an

  agreement to arbitrate, yet it does not create any independent federal-question jurisdiction under

  28 U.S.C. § 1331 . . . or otherwise.”).

         Thus, in an action brought under the FAA, the petitioner must show that there is sufficient

  jurisdiction, as explained by the Eleventh Circuit:

         It is a long-accepted principle that the FAA is non-jurisdictional: The statute does
         not itself supply a basis for federal jurisdiction over FAA petitions. The Supreme
         Court described the non-jurisdictional cast of the statute in Vaden this way: As for
         jurisdiction over controversies touching arbitration, however, the FAA is
         something of an anomaly in the realm of federal legislation: It bestows no federal
         jurisdiction but rather requires for access to a federal forum an independent
         jurisdictional basis’ over the parties’ dispute. Thus, although the FAA enlarges the
         range of remedies available in the federal courts, it does not supply an independent
         basis for federal jurisdiction. Therefore, the parties must identify an independent
         basis for federal jurisdiction over a petition to compel arbitration brought pursuant
         to the FAA.

  Cmty. State Bank v. Strong, 651 F.3d 1241, 1252 (11th Cir. 2011) (internal citations and quotation

  marks omitted).

         In the case at hand, Petitioners allege diversity jurisdiction pursuant to 28 U.S.C. § 1332

  as the sole basis for subject matter jurisdiction. Pursuant to 28 U.S.C. § 1332, diversity jurisdiction

  only exists when the parties to the federal court action are citizens of different states and the

  amount in controversy exceeds $75,000. However, Petitioners’ assertion of federal diversity
                                            5
Case 9:20-mc-81924-RS Document 26 Entered on FLSD Docket 12/17/2020 Page 6 of 12



  jurisdiction is not based upon the parties and amount in controversy in this federal court subpoena

  enforcement proceeding; rather, it is based on the diversity of the parties and amount in controversy

  in the pending Arbitration. That pending Arbitration, however, is not in federal court.

         Here, Petitioners have conceded that there is not complete diversity of the parties in this

  subpoena enforcement proceeding because Respondent Alexis Schottenstein and Petitioners Avi

  and Evan Schottenstein are all citizens of New York. Thus, there is not complete diversity of

  parties in this federal subpoena enforcement proceeding. Moreover, Petitioners seemingly

  conceded at the hearing that the amount in controversy in this subpoena enforcement proceeding

  does not exceed $75,000; at the very least, Petitioners have made no effort to establish the value

  of the amount in controversy in this federal court proceeding. Instead, Petitioners argue that the

  relevant inquiry for determination of diversity jurisdiction is the amount in controversy and the

  state citizenship of the parties in the pending Arbitration, rather than in this federal court subpoena

  enforcement proceeding. That is, Petitioners argue that this Court should ignore the diversity

  problems which exist in this federal subpoena enforcement proceeding and instead look through

  to the Arbitration and determine diversity jurisdiction based on the parties and amount in

  controversy in the Arbitration.

         The Court rejects Petitioners’ argument that the Court should ignore the lack of diversity

  jurisdiction in this subpoena enforcement proceeding and instead look to the Arbitration to

  determine diversity jurisdiction. Petitioners suggest that this is a “gray area.” [DE 24, p. 2].

  However, it is clear that the Arbitration is not before this Court; only the subpoena enforcement

  action is before this Court. There is an abundance of case law that holds that the relevant inquiry

  is not whether the parties to the underlying arbitration are diverse, but rather whether the parties

  to the federal court action are diverse. This case law also holds that courts should determine
                                                 6
Case 9:20-mc-81924-RS Document 26 Entered on FLSD Docket 12/17/2020 Page 7 of 12



  whether the amount in controversy in the federal court action, and not in the underlying arbitration,

  exceeds $75,000. See, e.g., Wash. Nat’l Ins. Co. v. OBEX Grp. LLC, 958 F. 3d 126 (2nd Cir. 2020)

  (holding that, when evaluating whether diversity jurisdiction exists for purposes of 28 U.S.C. §

  1332, a court should only consider the citizenship of the parties before the court, and should not

  look through to an underlying arbitration for determining citizenship); Royal Merchant Holdings,

  LLC v. Traeger Pellet Grills, LLC, 2019 WL 2502937, at *4-5 (D. Utah June 17, 2019) (“[T]he

  Court must look to the parties and amount in controversy in this action, without reference to the

  underlying arbitration, to determine whether subject matter jurisdiction exists.”); Hermes of Paris,

  Inc. v. Swain, 867 F.3d 321 (2nd Cir. 2017) (‘a court assessing its jurisdiction over an FAA Petition

  is to look ‘only to the citizenship of the parties in the action before it’’); Zurich Ins. PLC v. Ethos

  Energy (USA) LLC, 2016 WL 4363399, at *2-3 (S.D. Tex. Aug. 16, 2016) (rejecting the argument

  that the $7 million in damages sought in the underlying arbitration satisfied the amount in

  controversy requirement); see also Chicago Bridge & Iron Co. N.V. v. TRC Acquisition, LLC, 2014

  WL 3796395, at *2 (E.D. La. July 29, 2014) (“Nor have the plaintiffs provided the Court with any

  facts that would justify a finding that the amount in controversy in this proceeding meets the

  jurisdictional threshold.”). The Court agrees with these cases.

         There is only one relevant opinion from a court within the Eleventh Circuit identified by

  any of the parties in their supplemental briefing---Shirvanian v. Byers, Case No. 1:16-CV-21261-

  JLK/EGT, DE 22 (Sept. 22, 2016 S.D. Fla.), an unpublished opinion out of the Southern District

  of Florida. The court in that case rejected the respondent’s position that there must be diversity

  jurisdiction between a petitioner and a non-party witness in the subpoena enforcement proceeding

  (rather than diversity jurisdiction in the underlying arbitration) and found that diversity was

  undeniably present in the underlying arbitration proceeding. Therefore, because diversity
                                              7
Case 9:20-mc-81924-RS Document 26 Entered on FLSD Docket 12/17/2020 Page 8 of 12



  jurisdiction was present in the underlying arbitration action, the Shirvanian court granted the

  motion to enforce the arbitral subpoena in the federal court action. This Court disagrees with the

  Shirvanian court for a number of reasons.

         First, the Shirvanian opinion solely cited to Amgen, Inc. v. Kidney Ctr. of Delaware Cty.,

  Ltd., 95 F.3d 562, 567 (7th Cir. 1996), and noted that the respondent had failed to cite any case

  law in support of his position that diversity jurisdiction must exist between the petitioners and the

  respondent in the federal court subpoena enforcement proceeding – rather than in the underlying

  arbitration action. So, the first distinction between Shirvanian and the instant case is that, in

  Shirvanian, the respondent wholly failed to submit any case law to the court to support its position;

  however, in this case, Respondents have submitted extensive case law to support their position that

  complete diversity must exist between the parties in this federal court subpoena enforcement

  proceeding.

         Second, although the court in Shirvanian correctly noted that, in Amgen, the Seventh

  Circuit held that it is proper to look through a FAA Section 7 petition to the underlying arbitration

  to determine the amount in controversy, Amgen, Inc., 95 F.3d at 567, other circuits have

  subsequently rejected Amgen. Specifically, the Second, Fifth, and Tenth Circuits have rejected the

  Seventh Circuit’s approach to this issue. Therefore, in light of subsequent case law rejecting

  Amgen, the Court declines to follow it.

         Third, the Amgen case relied on by the Shirvanian court is distinguishable because, in

  Amgen, neither of the parties to that action had directly addressed the question of subject matter

  jurisdiction and, therefore, the Seventh Circuit had to consider the issue of subject matter

  jurisdiction in the absence of briefing and argument. 95 F.3d at 567. In contrast, in the instant case,

  the Court directed the parties to properly brief the issues so that the competing case law could be
                                                    8
Case 9:20-mc-81924-RS Document 26 Entered on FLSD Docket 12/17/2020 Page 9 of 12



  properly and carefully analyzed. The Court finds that Amgen is neither controlling nor persuasive

  in this court. Although the Eleventh Circuit has not weighed in on Amgen, this court agrees with

  the Second, Fifth and Tenth Circuit opinions which have rejected Amgen.

         Fourth, this Court has carefully reviewed and considered the opinion of the Honorable

  Edwin G. Torres, United States Magistrate Judge, in Shirvanian, the sole case relied on by

  Petitioners in their brief (other than Amgen, which is cited in Shirvanian) and respectfully declines

  to follow Shirvanian. The Shirvanian opinion appears to be at least partially rooted in the concern

  that it is “not evident how a federal court would ever acquire subject matter jurisdiction over a

  Section 7 petition for an out of state nonparty witness” if courts were not allowed to consider

  diversity in the underlying arbitration. However, at least one court has found diversity jurisdiction

  in this type of arbitration action without considering the diversity of the parties and the amount in

  controversy in the arbitration proceeding itself. See Me. Cmty. Health Options v. CVS Pharm.,

  Inc., 2020 U.S. Dist. LEXIS 40313, 2020 WL 1130057 (D. R.I. 2020). Likewise, in OBEX Grp.

  LLC, 958 F.3d 126, 135, the Second Circuit found that the value of the documents in the subpoena

  enforcement proceeding exceeded the sum or $75,000. Furthermore, there is an abundance of

  relevant contrary case law that arose subsequent to the Shirvanian opinion, as noted above. It is

  very possible that Judge Torres would have ruled differently if such case law was available to him.

         This Court believes that it must look to the subpoena enforcement proceeding pending in

  federal court to determine diversity jurisdiction. And, if the parties here are not completely diverse,

  or if the amount in controversy here does not exceed $75,000, then diversity jurisdiction simply

  does not exist and the subpoenas cannot be enforced. This procedure—looking to the parties and

  amount in controversy in this federal case—provides clarity and certainty in determining the

  important seminal issue of subject matter jurisdiction. The parties are before this Court, so this
                                                  9
Case 9:20-mc-81924-RS Document 26 Entered on FLSD Docket 12/17/2020 Page 10 of 12



  Court can require affidavits or other evidence to establish diversity jurisdiction. Conversely, the

  parties to an arbitration are not before this Court, and a party could be dropped or added in

  arbitration or the amount in controversy could change in arbitration, which might affect diversity,

  without this Court even being aware of such a change. Clarity and consistency require that this

  Court look solely to this pending federal court subpoena enforcement proceeding to determine

  diversity jurisdiction, and not to the pending Arbitration.

          Further, if there is a problem in the language of the FAA which makes it difficult for a

  party to an arbitration to enforce arbitral subpoenas due to federal jurisdictional issues (or other

  issues), the remedy is for Congress to correct the problem—not the courts. Federal courts are courts

  of limited jurisdiction, and, when subject matter jurisdiction is lacking, as in this case, a federal

  court simply cannot act. If Congress wishes the FAA to confer subject matter jurisdiction on

  federal courts, or if it wishes to take other action to remedy the jurisdictional problem evident in

  this case, Congress must say so. As the FAA is written, Petitioners must establish an independent

  basis for this Court’s subject matter jurisdiction, and they have failed to do so. There is simply no

  diversity jurisdiction in this arbitral subpoena enforcement proceeding. This Court cannot

  judicially remedy the FAA to make it more user friendly to permit parties in arbitration to more

  easily enforce arbitral subpoenas. Although this result might seem unfair to Petitioners, such result

  is necessitated by the applicable statutory law and the fact that federal courts are courts of limited

  jurisdiction.

                                              III.   SUMMARY

          In sum, it is clear that a majority of federal courts which have addressed this issue have

  found that a petitioner must establish diversity jurisdiction between the petitioner and non-party in

  the federal proceeding to enforce arbitration subpoenas arising under Section 7 of the Federal
                                                 10
Case 9:20-mc-81924-RS Document 26 Entered on FLSD Docket 12/17/2020 Page 11 of 12



  Arbitration Act (“FAA”), 9 U.S.C. § 7. Those courts have found that complete diversity must exist

  in the federal arbitral subpoena enforcement proceeding. The Court agrees with the holdings and

  logic of those courts. This Court will not look through this Section 7 arbitral enforcement

  proceeding to the underlying Arbitration to determine diversity jurisdiction.

           Here, in this federal proceeding, there is no subject matter jurisdiction. Petitioners have

  failed to establish that diversity jurisdiction exists, as they must. They have also failed to establish

  an amount in controversy exceeding $75,000. Therefore, Petitioners’ request to enforce the two

  arbitral subpoenas must be denied. There is no need to consider the remaining issues argued by

  Petitioners and Respondents in their papers 1 as this Court lacks subject matter jurisdiction over

  this federal subpoena enforcement proceeding and cannot provide any relief to Petitioners.

                                                  IV.      CONCLUSION

           In light of the foregoing, the Petition to Enforce Arbitration Subpoenas [DE 1] is DENIED

  because Petitioners have failed to establish that the Court has subject matter jurisdiction to enforce

  compliance with either of the arbitration trial subpoenas.




  1
    Petitioners additionally argued that, pursuant to Fed.R.Civ.P. 45, Alexis Schottenstein cannot be compelled by
  subpoena to travel more than 100 miles from her residence in New York to testify or produce documents; that the
  documents sought from both Respondents are private and confidential; that Managed Care Advisory Group, LLC, 939
  F.3d 1145 (11th Cir. 2019), holds that non-parties can only be forced to produce documents when accompanying the
  requested items to an in-person hearing before an arbitrator (and not to a Zoom video teleconference hearing as is
  being held in the underlying Arbitration); and that the Wells Fargo subpoena is overbroad. Although these are
  interesting issues, they need not be addressed by this Court as subject matter jurisdiction is lacking in this federal
  arbitral subpoena enforcement proceeding and therefore this Court should proceed no further.


                                                           11
Case 9:20-mc-81924-RS Document 26 Entered on FLSD Docket 12/17/2020 Page 12 of 12



         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 17th day of December, 2020.




                                                     WILLIAM MATTHEWMAN
                                                     United States District Judge




                                          12
